Citation Nr: 0628789	
Decision Date: 09/11/06    Archive Date: 09/20/06	

DOCKET NO.  96-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, claimed as polyarthralgia.   

2.  Entitlement to service connection for fibromyalgia.   

3.  Entitlement to service connection for gout.   

4.  Entitlement to service connection for a lung disorder.  



REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to April 1970 
and from November 1990 to September 1992, (including service 
in the Persian Gulf) as well as additional periods of active 
duty for training and inactive duty for training with the 
Arkansas National Guard through September 1997.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, that denied the 
benefits sought on appeal.  In September 1997, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for appellate 
review.  

In a decision dated in June 2002, the Board denied the 
benefits sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in March 2003, 
the Court granted a Joint Motion for Remand and vacated the 
Board's decision.  The case was subsequently returned to the 
Board, and in January 2004, the Board returned the case to 
the RO for additional development.  The case was subsequently 
returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  The veteran's multiple joint pain is due to known 
clinical diagnoses, and was not manifested during service or 
otherwise shown to be causally or etiologically related to 
service, including service in the Persian Gulf during the 
Persian Gulf War.  

2.  The veteran is not currently shown to have fibromyalgia.  

3.  Gout was not manifested during service and is not shown 
to be causally or etiologically related to service, including 
service in the Persian Gulf during the Persian Gulf War.  

4.  The veteran is not shown to have a lung disorder.  


CONCLUSIONS OF LAW

1.  Multiple joint pain, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2005).  

2.  Fibromyalgia, to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2005).  

3.  Gout, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2005).  




4.  A lung disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159.  The notification obligation in this case 
was accomplished by way of  letters from the RO to the 
veteran dated in August 2004, January 2005, April 2005, June 
2005, and May 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case and 
as outlined below.  The veteran and attorney have been kept 
appraised of the RO's actions in this case by way of the 
Statement of the Case, and the Supplemental Statements of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  Further, although 
the Board's June 2002 denial of the claims at issue has been 
vacated, it nonetheless remains a matter of record and 
contains a detailed explanation of the evidence of record at 
the time of its issuance, as well as the essential reasons 
and bases as to why the veteran's claim was denied at that 
time.    

The veteran and his attorney have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  In this regard, the record 
reflects that in correspondence dated in July 2005 and April 
2006, the veteran specifically advised VA that he had no 
further information to submit.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (Holding VA has no obligation to seek 
evidence when claimant advises none exists).  

Pursuant to the duty to assist, in February 1995, May 1998, 
September 1998, and  April 2006, the veteran was afforded VA 
medical examinations to obtain relevant information necessary 
to adjudicate the claim.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

In accordance with the Board's remand directives of January 
2004, in March 2006, VA confirmed the veteran's service with 
the Army National Guard and obtained all relevant service 
medical records.  The March 2006 action confirmed earlier 
findings of March 1995, May 1995, and May 1996.  Having been 
provided by an agency of the U.S. Government, the Board is 
assured of the authenticity of these original records.  In 
this regard, this finding is consistent with the well-
recognized reliance placed by VA upon service department and 
NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c).  

Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  





The Merits of the Appeal

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities had 
their onset or are related to service.  In a statement from 
the veteran dated in February 1985, he specifically related 
that he was not sick while serving in the Persian Gulf but 
was exposed to pesticides, the nerve agent sarin and anti-
nerve agents.  The veteran indicated that his health problems 
started shortly after returning home to the United States.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.  In so finding, the Board has also 
considered the veteran's brief submitted before the Court in 
February 2003, and the law providing that VA must ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(b).  Generally, to prove service connection 
the record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. 103-446.  That 
statute, in part, added a new § 1117 to Title 38, United 
States Code.  Section 1117 authorized the VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which become manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but 
nonexclusive, list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he or she 
last performed active service in the Southwest Asia Theater 
of Operations during the Gulf War.  In April 1997, the VA 
published an interim rule that extended the presumptive area 
to December 31, 2001.  In November 2001 the VA expanded the 
presumptive period from December 2001 to December 2006.  

On December 27, 2001, the "Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-(A) during service on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following):  (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.  

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that for purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include:  (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  

Service Medical Records

A review of the veteran's service medical records discloses 
no evidence of unexplained joint pain or of fibromyalgia, 
gout or a lung disorder, upon which service connection may be 
granted.  While the veteran has periodically alluded to the 
presence of joint pain (in the context of assertions as to 
joint pain, fibromyalgia, and gout) from the time he was 
discharged from active service in September 1992 to the 
present, the record indicates that he served an additional 
period of approximately five years following discharge in the 
Arkansas National Guard.  

The veteran's service medical records include an April 1991 
Report of Medical History questionnaire, indicating that the 
veteran then denied having, or ever having had, "swollen or 
painful joints," "shortness of breath," "cramps in [his] 
legs," and "arthritis, rheumatism, or bursitis."  The 
accompanying May 1991 Report of Medical Examination reveals 
normal clinical findings as to the veteran's spine and other 
musculoskeletal system and lungs and chest.  

However, in March 1995 (i.e., over 3 years after his 
separation from active service and prior to his release from 
the National Guard), the veteran then endorsed symptoms of 
"swollen or painful joints" in the Report of Medical 
History questionnaire.  He then reported that he then had, or 
once had "swollen or painful joints," and the examiner 
noted the veteran's report that his joints would swell.  As 
he did in the April 1991 report, the veteran denied having 
shortness of breath.  The March 1995 report nonetheless 
indicates that the veteran's spine and musculoskeletal system 
was noted to be normal on clinical examination.

This evidence suggests that for a period of approximately one 
year prior to his discharge from active service in September 
1992, the veteran was not experiencing the symptoms as he 
presently reports - the May 1991 Report of Medical 
Examination indicates the veteran's PULHES profile was:
 
Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
3
1
1

Thus, at the time of this examination specifically undertaken 
to ascertain the veteran's physical and mental fitness for 
release from active duty, he was in a high level of fitness 
in all categories, except for hearing.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service. 

The veteran has made specific reference to X-rays taken 
before and following his deployment in the Persian Gulf as 
evidence of the presence of a lung disorder during service.  
A December 1990 chest X-ray reportedly showed no acute 
cardiopulmonary disease and an X-ray taken in May 1991 
contained findings of focal pleural thickening suggestive for 
pleural plaque for asbestos exposure and no acute 
cardiopulmonary disease.  A report of a medical examination 
performed in May 1991 noted the chest X-ray, but showed no 
evidence on physical examination of multiple joint pain, 
fibromyalgia, gout or a lung disorder.  The "over 40" 
physical examination performed in March 1995 also contained 
no evidence on examination of multiple joint pain, 
fibromyalgia, gout or a lung disorder.  

Multiple Joint Pain, Fibromyalgia, Gout

Review discloses that medical records dated following 
separation from service do not demonstrate that the claimed 
disorders are related to service.  As will be more fully 
explained below, the claims for service connection for 
multiple joint pain and gout are not shown by competent 
medical evidence to be related to service and the veteran is 
not shown by competent medical evidence to have fibromyalgia 
or a lung disorder.  

As noted, the veteran alleges that the disorders were caused 
by sarin or other toxins to which he was exposed during his 
active service.  However, there is no evidence to suggest 
that he was so exposed.  Indeed, assuming such exposure for 
the purposes of this discussion, and apart from the evidence 
of record not indicating that the claimed disorders began 
during active military service, there is no competent medical 
evidence otherwise suggestive of such a linkage.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The competent medical evidence is against the claim.  With 
respect to the claims for service connection for multiple 
joint pain, claimed as polyarthralgia and the claim for 
service connection for gout, the evidence for consideration 
includes the report of a February 1995 VA examination.  That 
examination report indicated that the veteran had complaints 
of pain and swelling of the elbows, hands, wrists, knees, and 
ankles after returning from the Gulf.  It was noted that the 
discomfort was usually migratory.  Following this 
examination, the pertinent diagnosis was polyarthralgia, 
probable gout.  The examiner commented that, based on 
laboratory data, he suspected that the most likely etiology 
for the veteran's joint complaints was indeed gout.  In 
addition, following a September 1998 VA examination, the 
veteran was again diagnosed as having gout, and a 
rheumatology note dated the same day as the VA examination 
contained an impression of recurrent gout that the physician 
did not think was related to service in the Persian Gulf.  

The veteran was afforded an additional VA examination in 
April 2006 in order to more clearly delineate the nature and 
etiology of the veteran's multiple joint pain and gout.  That 
examination report noted that the veteran had a chronic 
problem with migratory general and monoarticular 
polyarthralgias.  It was indicated that it was not clear the 
date of the onset of the problem, but the examiner noted that 
the veteran returned from active duty in the Gulf in 1991 and 
that his release examination in May 1991 denied any joint 
complaints.  The first mention of joint complaints in the 
record was in August 1994 at which time the veteran 
complained of intermittent swelling of the left toe, right 
knee and occasionally the left knee and the veteran had an 
elevated uric acid.  The examiner commented that these 
symptoms were consistent with gouty arthritis.  

The examiner also noted that the veteran reported that he was 
stiff and sore when he first awakened and that this improved 
with activity and he would have recurrent stiffness and 
soreness when he sat for a while after activity.  The 
examiner commented that these symptoms were consistent with 
osteoarthritis.  The examiner's review also disclosed pain on 
the plantar surface of the feet with slight numbness and a 
burning sensation and that an MRI of the lumbar spine showed 
degenerative disc disease with a tiny central protrusion at 
L3-L4.  Past history also disclosed a medial meniscus tear of 
the left knee documented by a magnetic resonance scan in 
March 2006 which also showed a 2/3 grade chondral calcinosis 
on the weight bearing surfaces of the medial compartment and 
erosions consistent with chronic gout.  It was also indicated 
that the veteran had extensive evaluation for rheumatoid 
disease with negative findings.  




Following the examination, the impression was that the 
veteran had chronic illness manifested by migratory 
polyarthralgia usually involving one joint, although on two 
occasions he had two joints involved at once.  He also had 
chronic arthritis consistent with osteoarthritis that 
disturbed his sleep.  

The medical examiner observed that that these symptoms 
originated between the veteran's discharge from active and 
his first VA examination in 1994.  The veteran also had 
chronically elevated uric acid and joint findings consistent 
with gout, although gout had not been documented by 
aspiration of uric acid crystals from the joint.  The veteran 
also had documented findings consistent with pseudogout.  The 
examiner noted that this also appeared to originate after his 
discharge from active duty and prior to his initial VA 
examination in 1994.  

The medical examiner assessed that the probability was 
greater than 50 percent that the veteran had osteo 
(degenerative) arthritis with both gout and pseudogout.  The 
examiner stated that if this was chronic and explained his 
symptoms, it appeared most likely that this developed after 
his last period of active duty and was not related to any 
known injury or exposure.  

Service connection for multiple joint pain and gout is thus 
not warranted.  Multiple joint pain and gout were not 
manifested during service or within the one year following 
the veteran's separation from service.  In addition, there is 
no medical evidence that the veteran's multiple joint pain or 
gout were in any way related to service, and indeed, 
following the September 1998 and April 2006 VA examination, 
it was specifically indicated that the veteran's gout was not 
related to service.  

The veteran's multiple joint pain is shown by competent 
medical evidence to be due to known clinical diagnoses, 
specifically osteoarthritis, gout and pseudogout.  As such, 
the veteran's joint pain is not due to an undiagnosed illness 
or a medically unexplained chronic multisystem illness so as 
to warrant a presumptive service connection under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Therefore, service connection 
for multiple joint pain and gout is not established.  

As for the veteran's claim for service connection for 
fibromyalgia, the record does not reflect a confirmed 
diagnosis of the disorder.  While a VA examination performed 
in September 1998 concluded with an assessment of 
fibromyalgia, a rheumatology note dated that same day 
contained an impression of fibromyalgia-like features, and 
that physician noted that fibromyalgia had been described 
among Gulf War veterans.  Since the examiner who performed 
the September 1998 VA examination did not have a benefit of a 
review of the veteran's claims file, the claims file was 
provided to the examiner and in a February 1999 addition, the 
examiner commented that the fibromyalgia onset of symptoms 
did seem to be temporally related to service in the Gulf War 
but that examination showed no evidence of loss of function 
or limitations.  

The veteran was afforded an additional VA examination in 
April 2006 and this examination report reflected a review of 
all records contained in the veteran's claims file.  In that 
examination, the examiner noted that the veteran's pain was 
clearly in the joints rather than of the muscular system, and 
he currently had no muscle tenderness consistent with the 
diagnosis of fibromyalgia.  Following the examination, the 
examiner indicated that the current examination did not show 
any findings consistent with fibromyalgia and it was the 
examiner's opinion that it was more likely that the veteran 
had osteoarthritis.  

Thus, service connection for fibromyalgia is not warranted.  
While there is some evidence to suggest that the veteran may 
have fibromyalgia, the preponderance of the competent medical 
evidence does not confirm that the veteran actually has 
fibromyalgia.  The Board finds that the April 2006 VA 
examination is most probative with respect to this issue 
since it was based on a complete review of the veteran's 
claims file and contained a rationale for the conclusion that 
the veteran did not have fibromyalgia and offered alternative 
diagnoses for the veteran's symptomatology.  Therefore, the 
Board concludes that the medical evidence is against the 
veteran's claim for fibromyalgia as the medical evidence does 
not demonstrate that the veteran currently has that disorder.  



Lung Disorder

The veteran's service medical records contain a May 1991 
X-ray, which was reported to show focal pleural thickening 
suggestive for pleural plaque of asbestos exposure.  However, 
a May 1998 VA respiratory examination did not find that the 
veteran had lung disease.  The examiner commented on the 
pleural plaques and he pointed out that asbestos is only one 
thing that may be associated with the pleural plaque and that 
the veteran provided no history of asbestos exposure.  

The examiner also commented that the veteran did not provide 
any history that in any way suggested that he had lung 
disease.  It was noted that pleural plaques could just be an 
incidental finding or more likely, related to some type of 
respiratory infection the veteran had years previously, even 
as a child before his military service.  The examiner could 
not relate the finding to inhaling dust in the Persian Gulf 
for a short period of time.  

In addition, following an April 2006 VA examination, the 
examiner commented regarding the pleural thickening first 
noted in the 1990's that a chest X-ray taken in March 2003 
confirmed pleural thickening on the right side.  He indicated 
that pleural thickening was not the same as pleural plaque 
and that the etiology was undetermined by a review of the 
lack of pulmonary parenchymal involvement or pleural 
calcification instability over a period of time.  

The examiner indicated that pleural thickening was unlikely 
due to a serious disabling disorder, and indicated that there 
were no specific tests that could be performed currently that 
would add anything.  However, he observed that there was no 
evidence from the veteran's history or from a review of the 
medical records that this was due to any exposure during the 
period he was in the Gulf, although that could not be 
absolutely ruled out without speculation.  The medical 
examiner further observed that if the symptom represented a 
chronic problem, it was currently not symptomatic.  He 
concluded that the cause for pleural thickening was therefore 
idiopathic.  

As the medical evidence does not demonstrate that the veteran 
currently has a lung disorder resulting from pleural 
thickening shown during service, service connection for a 
lung disorder is not warranted.  No lung disorder was 
manifested during service and medical records dated following 
separation from service fail to demonstrate that the veteran 
currently has a lung disorder.  Accordingly, service 
connection for lung disorder is not established.  


Summary

Although the veteran maintains that the disorders were 
incurred in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the medical evidence against the claims, for the Board 
to conclude that the veteran's disorders had their origin 
during or were related to service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability and evidence that it is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 

The veteran was advised of the need to submit medical 
evidence demonstrating both the presence of current disorders 
and of a nexus or relationship between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of current disorders and of a relationship between 
the current disorders and an injury, disease or event in 
service.  While the veteran is clearly of the opinion that he 
has disorders that are related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for the claimed disorders is not 
established. 


ORDER

Service connection for multiple joint pain, claimed as 
polyarthralgia, is denied.  

Service connection for fibromyalgia is denied.  

Service connection for gout is denied.  

Service connection for a lung disorder is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


